Citation Nr: 0410923	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which, in pertinent part, reopened and denied the 
veteran's claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran perfected an 
appeal.  

Thereafter, in a July 1999 decision, the Board, in pertinent part, 
remanded the veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, to the RO 
for further evidentiary development.  That development was 
completed.  In a July 2002 internal development memorandum, the 
Board undertook additional evidentiary development pursuant to 
then-extant regulations.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  However, due to changes in law, the Board 
again remanded the veteran's claim to the RO in June 2003, for 
additional development.


REMAND

As noted above, in June 2003, the Board remanded the veteran's 
claim to the RO for further evidentiary development.  Upon review 
of the current record, it appears that some of the requested 
development has not been accomplished.  Specifically, the Board 
requested that the RO:  (1) consider the veteran's alleged 
stressor of having come under hostile fire in service, in light of 
Pentecost v. Principi, 16 Vet. App. 124 (2001); (2) undertake any 
additional evidentiary development so indicated, including another 
VA examination; and (3) readjudicate the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and, if the claim remained denied, 
provide the veteran and his representative with a supplemental 
statement of the case (SSOC) and afford him an opportunity to 
respond.

First, as noted in the June 2003 remand, the Board directed that 
RO should review the evidence of record and prepare a report 
detailing the nature of any stressors determined to be established 
by the record.  The RO was specifically directed to consider, in 
light of Pentecost, supra, whether the April 2001 letter from the 
U.S. Armed Services Center for Research of Unit Records (USASCRUR) 
corroborated the veteran's alleged stressor of having come under 
hostile fire, and the report was to be added to the file.  The 
veteran has variously alleged that his stressor in service 
consisted of his coming under hostile fire.  He indicated that 
event had occurred in 1969 while he was stationed in the Republic 
of Vietnam.  His service records reflect that he served during the 
Tet 1969 Counteroffensive, and in an unnamed campaign.  In an 
April 2001 response to the RO, USASCRUR noted that Operational 
Reports of the 19th Engineer Battalion verify that unit elements 
came under hostile sniper, rocket, and grenade attacks during the 
veteran's assignment to Company A of that battalion.  The reports 
note sniper attacks and hostile fire in the quarter ending in 
January 1970.  

In a letter dated and received in mid July 2003, the veteran 
reported that in 1969, while in Bong Song, he drove a truck that 
hauled asphalt for building roads, and his convoy was hit in an 
attack that lasted approximately 30 minutes.  He said the truck in 
front of his was hit, and the driver was mortally injured.  While 
stationed in Bazzare, about 300 miles south, he said his compound 
was hit, and the next day he was placed on a burial detail to dig 
a trench and bury enemy soldiers.  In a letter dated in late July 
2003, the RO requested that the veteran provide the month or 
season in 1969 of events in Bong Song and Bazzare.  On July 28, 
2003, the RO received the veteran's lengthy response (dated July 
1, 2003) in which he provided additional details of his alleged 
stressful events in service.  He said he was building roads in 
Bong Song in approximately April 1969 when he saw another truck 
driver killed in an attack.  In approximately September 1969 the 
Bazzare compound, near Saigon, was hit and Private D. and Sergeant 
D. were wounded.  The veteran also provided specific details of 
his allegedly being sexually assaulted in prison, which he said 
had occurred in approximately October 1967 while he was 
incarcerated at Fort Knox, Kentucky, for being absent without 
leave (AWOL).  He said he told Major C. of the attack.  The 
veteran's service records reflect that he was AWOL from October to 
December 1967 and was subsequently confined to "H/L" for one 
month.

However, according to an undated memorandum in the file, RO 
personnel evidently did not review the veteran's statement 
received on July 28, 2003 letter, particularly as to the details 
of his alleged sexual assault.  According to memorandum, there was 
insufficient evidence to put the veteran in harm's way in Vietnam, 
and there was no any information as to his alleged rape.  It was 
further noted that, even if there were (additional information), 
"would it change his last formal diagnosis?"  Here the veteran 
provided additional details of his alleged sexual assault in 
service.  Such details are necessary so that VA can properly 
explore alternative sources for information to corroborate the 
alleged stressor incident, consistent with the judicial precedent 
in the case of See Patton v. West, 12 Vet. App. 272 (1999) 
(holding that the provisions in M21-1, Part III, 5.14(c) (April 
30, 1999), which address PTSD claims based on personal assault and 
provide for development of alternate sources for information, are 
substantive rules which are the equivalent of VA regulations and 
must be considered); see also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  Nevertheless, there is no indication that the RO 
considered the veteran's additional information in the context of 
his claim.

Second, the June 2003 remand directed the RO to readjudicate the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and, if the claim 
remained denied, to provide the veteran and his representative 
with a supplemental statement of the case (SSOC) and give him an 
opportunity to respond.  It appears that this was not done, and 
neither the veteran nor his representative has been provided with 
an SSOC since March 2002.

Thus, the Board finds that a remand of this case is necessary in 
order to fully comply with the mandate of the Court in Stegall v. 
West, 11 Vet. App. 268 (1998).  That precedent emphasized that, 
where the remand orders of the Board are not complied with, the 
Board commits error as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Id.

The Board deeply regrets the further delay in considering the 
veteran's claim, but, nevertheless, believes that, in the interest 
of due process and fairness, this action is warranted prior to 
consideration of the claim on appeal.



Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should review the veteran's July 1, 2003, statement 
(received on July 28, 2003) and the other evidence of record and 
ensure that it has fully complied with the provisions of VA 
Adjudication Manual M21-1, Part III, 5.14 (c) (April 30, 1999).

2.  After the above has been accomplished, then the RO should make 
arrangements for the veteran to be examined by a VA psychiatrist 
experienced in evaluating post-traumatic stress disorders to 
determine the diagnoses of any psychiatric disorder(s) that are 
present.

a.  The examiner should be advised that the veteran served in the 
Republic of Vietnam in 1969 during the Tet Counteroffensive and 
maintains that he was exposed to hostile mortar and sniper fire, 
and further maintains that he was sexually assaulted while 
incarcerated at Fort Knox, Kentucky, in approximately October 
1967.

b.  The examiner should elicit as much detail as possible from the 
veteran as to such claimed stressors, e.g., locations, dates, and 
identities of individuals involved.  Then, pending verification of 
the veteran's exposure thereto, the examiner should consider the 
veteran's alleged in-service stressors for the purpose of 
determining whether such stressors were severe enough to have 
caused the current psychiatric symptoms, and whether the 
diagnostic criteria to support the diagnosis of PTSD have been 
satisfied by the in-service stressors.  The diagnosis should 
conform to the psychiatric nomenclature and diagnostic criteria 
contained in DSM-IV.  

c.  If the veteran is found to have PTSD, the examiner is 
requested to identify the diagnostic criteria, including the 
specific stressor(s) supporting the diagnosis.  

d.  If the veteran is found to have a psychiatric diagnosis other 
than PTSD, the examiner is requested to render an opinion as to 
whether it is at least as likely as not (i.e., at least a 50-50 
probability) that any such diagnosed psychiatric disorder was 
caused by military service, including discussion of the entries 
noted in the veteran's service medical records from 1967 to 1970, 
or whether such an etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  The examiner is particularly 
requested to address the opinion expressed in the August 2001 
examination report and, to the extent possible, reconcile the 
veteran's other psychiatric diagnoses, e.g., anxiety disorder (in 
August 1991), major depression (in August 1993), PTSD (September 
1996) and schizoaffective disorder (August 2001).

e.  A complete rationale should be given for all opinions and 
conclusions expressed.  The claims file must be made available to 
the examiner for review in conjunction with the examination, for a 
proper understanding of the veteran's medical history.  The 
examination report is to reflect whether such a review of the 
claims file was made.

3.  Thereafter, the RO should readjudicate the appellant's claim 
for entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.  In considering the veteran's claim for 
service connection for PTSD, on remand, in verifying the existence 
of an in-service stressor and any other material issue, the 
equipoise standard of proof, not the preponderance standard, must 
be applied.  See Patton v. West, supra. see also YR v. West, 11 
Vet. App. at 399 (in a system where equipoise is the standard of 
proof, evidence of this nature cannot be ignored.)  If the 
benefits sought on appeal remain denied, the appellant should be 
provided with a supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions taken on the 
claim, to include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal 
since the March 2002 SSOC.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case. The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. § 
20.1100(b) (2003).




